Citation Nr: 0323134	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-42 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
hysterectomy with left oophorectomy.

2.  Entitlement to service connection for right thoracic 
outlet syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1983.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Honolulu, 
Hawaii and Oakland, California.  The Oakland RO presently has 
jurisdiction over this case.

The issue that has been certified for appeal to the Board is 
entitlement to service connection for the residuals of a 
hysterectomy.  The veteran has, however, filed a timely 
notice of disagreement as to the denial of service connection 
for right thoracic outlet syndrome, which was denied by 
rating decision in August 2001.  
The Board will direct the RO to take further adjudicative 
action with regard to this claim, as set forth below.
  
Issues not currently on appeal

The record shows that numerous other issues were raised by 
the veteran and adjudicated at the RO level during the 
pendency of this appeal.  However, adjudicative actions which 
occurred at the RO level have resulted in the grant of a 
total disability rating based on individual unemployability 
(TDIU) effective from March 21, 1995.  It appears from the 
veteran's recent statement of April 2002 and a telephone 
follow-up conversation she had with the RO in September 2002 
that there are no additional issues presently in appellate 
status at this time.  

In this regard, the Board notes that a substantial portion of 
the claims and "issues" identified in a VA Form 646 
furnished by the veteran's representative in October 2002 
were copied from a prior submission of the veteran filed in 
June 1998 and are not the correct issues on appeal.  It 
appears from the veteran's recent submissions identified 
above and from the Informal Hearing Presentation filed in 
July 2003 that the only issue that is presently perfected on 
appeal and properly before the Board is the issue of service 
connection for hysterectomy residuals.  

Because this case requires additional development, the agency 
of original jurisdiction (AOJ) will be directed to contact 
the veteran through her representative to determine whether 
she believes other issues or claims have been raised, or if 
she wishes to withdraw her appeal as to the issue of 
entitlement to service connection for hysterectomy residuals 
or not further pursue the matter of service connection for 
right thoracic outlet syndrome in light of the grant of TDIU.


REMAND

With respect to the issue of the veteran's entitlement to 
service connection for hysterectomy residuals, the Board is 
remanding this issue to the AOJ to schedule the veteran for a 
compensation examination.  Based on a review of the evidence 
in the file, the Board finds that an examination is necessary 
to make a decision on this claim.  See Charles v. Principi, 
16 Vet. App. 370, 371-72 (2002) [under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA's duty to assist includes 
obtaining a medical examination or medical opinion if the 
record before the VA contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military service but does not contain sufficient medical 
evidence for the VA to make a decision on the claim]; see 
also 38 C.F.R. § 3.159(c)(4).

In this case, service medical records show that the veteran 
was treated for a number of gynecological problems, to 
include vaginitis (March 1980), spotting between periods 
diagnosed as breakthrough bleeding (July 1980), irregular 
menses (October 1980) and labial irritation (November 1981).  
The available medical records in the claims file relating to 
her 1990 hysterectomy indicate that she had dysmennorhea and 
pelvic adhesions.  Dysmennorhea is the medical term for 
difficult and painful menstruation.  See Dorland's Medical 
Dictionary, 27th Edition (2000).  Prior-dated medical records 
indicate that she was treated for uterine pain in 1989.  The 
veteran alleges that these problems first started in service, 
as indicated by the irregular menses and breakthrough 
bleeding conditions treated during service.  In view of these 
findings, the Board believes that under the VCAA and its 
implementing regulation, a VA examination is necessary to 
make a decision in this case.

The veteran and her representative also requested further 
development to obtain additional medical records 
corresponding to her hysterectomy procedure performed in 1990 
at the Tripler Army Medical Center.  The veteran submitted a 
single-page copy of a discharge note from Tripler hospital 
dated in September 1990, but it does not appear that the RO 
ever attempted to contact the Tripler facility directly (or 
the corresponding records repository as it is likely that 
records dating from the time of her surgery would have been 
retired to another facility).  As these are federal 
government records that are clearly relevant to this claim, 
VA has a duty to exhaust all possible means to obtain medical 
records from the veteran's 1990 hysterectomy surgery at the 
Tripler Army Medical Center.  See 38 C.F.R. § 3.159(c)(2) 
(2002).

As noted above, the veteran filed a timely notice of 
disagreement in response to an August 2001 rating decision 
which denied her claim of entitlement to service connection 
for right thoracic outlet syndrome.  Where a claimant has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran 
through her representative to clarify 
issues which she wishes to pursue, in 
light of the grant of TDIU.  If the 
veteran wishes to wither draw her appeal 
as to the issue of service connection for 
hysterectomy residuals, not pursue the 
issue of service connection for right 
thoracic outlet syndrome, or pursue other 
issues, she should be instructed to file 
a written statement indicating her 
intentions.   

2.  If the veteran wishes to continue her 
appeal as to the issue of entitlement to 
service connection for hysterectomy 
residuals, VBA should contact the Tripler 
Army Medical Center and request copies of 
all medical reports that this facility 
has in its possession pertaining to the 
veteran's hospitalization in 1990 for a 
hysterectomy.  The request should 
include, if available, the report of any 
hospital discharge summary corresponding 
to this procedure.  VBA should proceed 
with alternative search efforts for any 
medical records that may have been 
transferred to another medical facility 
or retired.  All records received in 
response to the request should be 
associated with the claims file.  VBA 
also should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

3.  VBA should make then arrangements 
with the appropriate VA medical facility 
for the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the hysterectomy disorder for 
which service connection is being sought.  
The veteran's VA claims folder must be 
sent to the examiner for review in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran has a current disability as a 
result of the hysterectomy and if so to 
render a diagnosis or diagnoses.  The 
examiner should also render an opinion 
addressing whether it is at least as 
likely as not that any current residual 
disability was incurred in or aggravated 
by the veteran's active military service.

4.  Upon completion of the above 
development, VBA must readjudicate the 
issue of service connection for residuals 
of hysterectomy with left oophorectomy 
with consideration of all additional 
evidence and argument received since 
issuance of the August 2001 supplemental 
statement of the case.  If the claim 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

5.  If the veteran indicates that she 
wishes to continue to pursue the matter 
of service connection for right thoracic 
outlet syndrome, VBA should furnish a 
statement of the case to the veteran and 
her representative addressing the issue 
of entitlement to service connection for 
right thoracic outlet syndrome.  Any 
additional evidentiary/medical 
development required to fully address 
this issue should be completed in accord 
with all applicable law and regulations.  
The veteran should be afforded 
appropriate opportunity to prefect an 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


